[Cite as State v. Thompson, 2021-Ohio-664.]


                                     IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                     PORTAGE COUNTY, OHIO


STATE OF OHIO,                                  :        MEMORANDUM OPINION

                Plaintiff-Appellee,             :

        -vs-                                    :        CASE NOS. 2021-P-0015
                                                                   2021-P-0016
MICHAEL THOMPSON,                               :

                Defendant-Appellant.            :


Criminal Appeals from the Court of Common Pleas, Case Nos. 2020 CR 00647 and
2018 CR 00075.

Judgment: Appeals dismissed.


Victor V. Vigluicci, Portage County Prosecutor, 241 South Chestnut Street, Ravenna,
OH 44266 (For Plaintiff-Appellee).

Michael Thompson, pro se, 607 W. Main Street, Apt. 4, Ravenna, OH                44266
(Defendant-Appellant).



CYNTHIA WESTCOTT RICE, J.

        {¶1}    On February 11, 2021, appellant, pro se, filed a “Motion to Appeal.” No

judgment entry is attached to the pleading, and there is no specific date indicated as to

which entry is being appealed.

        {¶2}    A review of the docket reflects that on January 4, 2021, the trial court

sentenced appellant to serve an additional 60 days in jail after he entered a plea of

guilty to possession of cocaine and failure to appear.
        {¶3}     Loc.R. 3(D)(2) of the Eleventh District Court of Appeals states:

        {¶4}     “The appellant shall attach to the Notice of Appeal a copy of the judgment

entry or entries being appealed. Appellant’s failure to attach a copy of the judgment

entry or entries may result in the dismissal of the appeal sua sponte and without notice.”

        {¶5}     App.R. 4(A)(1) states in relevant part:

        {¶6}     “* * * [a] party who wishes to appeal from an order that is final upon its

entry shall file the notice of appeal required by App.R. 3 within 30 days of that entry. * *

*.”

        {¶7}     App.R. 5(A) states:

        {¶8}     “(1) After the expiration of the thirty day period provided by App.R. 4(A) for

the filing of a notice of appeal as of right, an appeal may be taken by a defendant with

leave of the court to which the appeal is taken in the following classes of cases:

        {¶9}     “(a) Criminal proceedings;

        {¶10} “(b) Delinquency proceedings; and

        {¶11} “(c) Serious youthful offender proceedings.

        {¶12} “(2) A motion for leave to appeal shall be filed with the court of appeals

and shall set forth the reasons for the failure of the appellant to perfect an appeal as of

right. * * *.”

        {¶13} In the present case, considering that appellant’s “Motion to Appeal” is a

Notice of Appeal, appellant does not indicate or attach a copy of the appealed entry to

the notice. Additionally, if he is appealing the trial court’s January 4, 2021 sentencing

entry, his appeal was due by February 3, 2021, which was not a weekend or holiday.




                                                2
      {¶14} Appellant has neither complied with the thirty-day rule set forth in App.R.

4(A)(1), nor sought leave to appeal under App.R. 5(A). Thus, this court is without

jurisdiction to consider these appeals.   Appellant has a remedy to file an untimely

appeal from a criminal judgment under App.R. 5(A).

      {¶15} Appeals dismissed.



MARY JANE TRAPP, P.J.,

MATT LYNCH, J.,

concur.




                                           3